               Case 2:19-cv-01656-RSL Document 40 Filed 04/20/20 Page 1 of 5



 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   MADELEINE F. SHATTENKIRK, individually
     and on behalf of all others similarly situated,           No. C19-01656 RSL
10                                                             JOINT STATUS REPORT
                             Plaintiff,
11
              v.
12
     ALASKA AIRLINES, INC., a Delaware
     corporation,
13
                             Defendant.
14

15
              Plaintiff Madeleine F. Shattenkirk (“Plaintiff”) and Defendant Alaska Airlines, Inc.
16
     (“Defendant”) (collectively, the “Parties”), by and through their respective undersigned
17
     counsel, respectfully file this joint status report as directed by the Court in its March 20, 2020
18
     order staying this action. ECF No. 37.
19            On March 19, 2020, the Parties jointly moved to stay this action pending ongoing

20   negotiations of a global settlement of this and nine other similar actions involving airline and

21   rail carriers. ECF No. 35. As explained in that motion, the negotiating parties contemplate

     submission of the global settlement for approval under Rule 23(e) in Dolan v. JetBlue Airways
22
     Corp., No. 0:18-cv-62193-RS (S.D. Fla.). Final approval of the class settlement in Dolan would
23
     result in the dismissal of this action.
24


     JOINT STATUS REPORT- 1                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1700 Seventh Avenue, Suite 2200
                                                                                     Seattle, Washington 98101
                                                                               TEL. 206.682.5600  FAX 206.682.2992
     4851-5518-9178, v. 1
               Case 2:19-cv-01656-RSL Document 40 Filed 04/20/20 Page 2 of 5



 1
              Since then, the COVID-19 pandemic has caused extensive disruption to the lives of
 2
     individuals and businesses alike. Few businesses have been more impacted by the pandemic
 3   than those in the airline industry, which has caused immense strain on their resources, including

 4   unprecedented demands on their in-house counsel.

 5            Despite the ongoing challenges and limitations in this current environment, the Parties

     have made substantial progress toward global settlement. Drafts of a proposed Stipulation of
 6
     Class Action Settlement (“Settlement Agreement”) have been prepared, reviewed, redlined, and
 7
     circulated among counsel in the respective actions. Exhibits to the Settlement Agreement (i.e.
 8
     Order Directing Notice, Notice to the Class, Claim Form, and Final Order and Judgment) have
 9   also been drafted and are in the redline process. In addition, a Motion to Direct Notice to the
10   Class, under Rule 23(e)(1), has been drafted, and requests for proposals to several reputable

11   third-party settlement administrators has been sent, each of whom have returned written bids.

12   Ultimately a Joint Notice of Pending Settlement is contemplated to be filed in Dolan no later

     than May 20, 2020.
13
              Accordingly, the Parties respectfully propose to file their next status report in 40 days, a
14
     few days after the contemplated filing date in Dolan.
15

16            DATED this 20th day of April, 2020.

17                                                   TOUSLEY BRAIN STEPHENS PLLC
                                                     Attorneys for Plaintiff Madeline F. Shattenkirk
18
                                                     By:     s/ Kim D. Stephens
19                                                           Kim D. Stephens, P.S. WSBA #11984
                                                             Rebecca L. Solomon, WSBA #51520
20                                                           1700 Seventh Avenue, Suite 2200
                                                             Seattle, Washington 98101
21                                                           Ph: (206) 682-5600; Fax: (206) 682-2992
                                                             Email: kstephens@tousley.com
22                                                           Email: solomon@tousley.com

23                                                   STULL, STULL & BRODY
                                                     Attorneys for Plaintiff Madeline F. Shattenkirk
24


     JOINT STATUS REPORT- 2                                                     TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
                                                                                      Seattle, Washington 98101
                                                                                TEL. 206.682.5600  FAX 206.682.2992
     4851-5518-9178, v. 1
               Case 2:19-cv-01656-RSL Document 40 Filed 04/20/20 Page 3 of 5



 1
                                           By:    s/ Melissa R. Emert
 2                                                Melissa R. Emert (pro hac vice)
                                                  6 East 45th St.-5th Floor
 3                                                New York, NY 10017
                                                  Ph: (954) 341-5561; Fax: (954) 341-5531
 4                                                Email: memert@ssbny.com

 5                                         GLANCY PRONGAY & MURRAY
                                           Attorneys for Plaintiff Madeline F. Shattenkirk
 6
                                           By:    s/ Marc L. Godino
 7                                                Marc L. Godino (pro hac vice)
                                                  1925 Century Park East, Suite 2100
 8                                                Los Angeles, CA 90067
                                                  Ph: (310) 201-9150; Fax: (310) 432-1495
 9                                                Email: mgodino@glancylaw.com

10                                         LEVI & KORSINSKY, LLP
                                           Attorneys for Plaintiff Madeline F. Shattenkirk
11
                                           By:    s/ Rosemary M. Rivas
12                                                Rosemary M. Rivas (pro hac vice)
                                                  388 Market Street, Suite 1300
13                                                San Francisco, CA 94111
                                                  Ph: (415) 373-1671; Fax: (415) 484-1294
14                                                Email: rrivas@zlk.com

15                                         GUSTAFSON GLUEK PLLC
                                           Attorneys for Plaintiff Madeline F. Shattenkirk
16
                                           By:    s/ Daniel C. Hedlund
17                                                Daniel C. Hedlund (pro hac vice)
                                                  120 South 6th St.
18                                                Minneapolis, MN 55401
                                                  Ph: (612) 333-8844; Fax (612) 339-6622
19                                                Email: dhedlund@gustafsongluek.com

20                                         DAVIS WRIGHT TREMAINE LLP
                                           Attorneys for Defendant Alaska Airlines, Inc.
21
                                           By:    s/ Fred Burnside
22                                                Fred Burnside, WSBA #32491
                                                  920 Fifth Avenue, Suite 3300
                                                  Seattle, WA 98101-1610
23                                                Ph: (206) 622-3150; Fax (206) 757-7700
                                                  Email: fredburnside@dwt.com
24


     JOINT STATUS REPORT- 3                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
     4851-5518-9178, v. 1
               Case 2:19-cv-01656-RSL Document 40 Filed 04/20/20 Page 4 of 5



 1
                                           WINSTON & STRAWN LLP
 2                                         Attorneys for Defendant Alaska Airlines, Inc.

 3                                         By:    s/ Gayle I. Jenkins
                                                  Gayle I Jenkins (pro hac vice)
 4                                                333 South Grand Avenue, 38th Floor
                                                  Los Angeles, CA 90071-1543
 5                                                Ph: (213) 615-1700; Fax (213) 615-1750
                                                  Email: GJenkins@winston.com
 6
                                           STACK FERNANDEZ & HARRIS, P.A.
 7                                         Attorneys for Defendant Alaska Airlines, Inc.

 8                                         By:    s/ Lazaro Fernandez, Jr.
                                                  Lazaro Fernandez, Jr. (pro hac vice)
                                                  333 South Grand Avenue, 38th Floor
 9                                                1001 Brickell Bay Drive, Suite 2650
                                                  Miami, Florida 33131
10                                                Ph: (305) 371-0001; Fax (305) 371-0002
                                                  Email: lfernandez@stackfernandez.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     JOINT STATUS REPORT- 4                                         TOUSLEY BRAIN STEPHENS PLLC
                                                                       1700 Seventh Avenue, Suite 2200
                                                                           Seattle, Washington 98101
                                                                     TEL. 206.682.5600  FAX 206.682.2992
     4851-5518-9178, v. 1
               Case 2:19-cv-01656-RSL Document 40 Filed 04/20/20 Page 5 of 5



 1
                                        CERTIFICATE OF SERVICE
 2
              I hereby certify that on April 20, 2020, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

 5   accordance with the Federal Rules of Civil Procedure.

              DATED at Seattle, Washington, this 20th day of April, 2020.
 6

 7
                                                     s/Kim D. Stephens
                                                     Kim D. Stephens
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     JOINT STATUS REPORT- 5                                                    TOUSLEY BRAIN STEPHENS PLLC
                                                                                  1700 Seventh Avenue, Suite 2200
                                                                                      Seattle, Washington 98101
     4851-5518-9178, v. 1                                                       TEL. 206.682.5600  FAX 206.682.2992
